Case 1:17-cv-01047-ESH Document 68-21 Filed 06/03/19 Page 1 of 2




                       EXHIBIT
                         18
                  Case 1:17-cv-01047-ESH Document 68-21 Filed 06/03/19 Page 2 of 2

    From:            Ken Konstanzer
    Sent:            Thu, 26 May 2016 09:56:11 -0400 (EDT)
    To:                          [Mkprojectveritas.com]
    Cc:              Allison Maass[amaass@projectveritas.com], James O'Keefe III
                     [james@projectveritas.corn]; Christian Hartsock[chartsock@projectveritas.com]
    Subject:         Fwd: Burner phone for call today


          - as per our discussion. Thanks.

   Sent from my iPhone

   Begin forwarded message:


         From: Allison
   Date: May 26, 2016 at ...1W
   To: Ken Konstanzer <kkonstanzer@projectveritas.com>
   Subject: Burner phone for call today


             Hey Ken,

   Just to eliminate one more explanation to have to make to Foval the number "Roth" should be calling
           from needs to have a 415 area code.

   Someone needs to download the Talkatone app on their phone and you can choose an area code to use.
        That way that will be the number Foval sees is calling him and will be the number for "Roth" for
        the rest of the operation.

   If you need any help with that you can call me or Christian.

   Thanks,

   Allison

   Sent from my iPhone




Highly Confidential - Attorneys' Eyes Only                                                               PVA00004527
